Third District Court of Appeal
                               State of Florida

                       Opinion filed February 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1489
                      Lower Tribunal No. 92-12914A
                          ________________


                    Edwin Alexander Whitehead,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Tanya Brinkley, Judge.

     Edwin Alexander Whitehead, in proper person.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before FERNANDEZ, LOGUE, and GORDO, JJ.

     PER CURIAM.

     Affirmed.